LAMBERT, Justice,
dissenting.
Respectfully, I dissent.
A cat and mouse game whereby the Commonwealth is permitted to withhold important information requested by the accused cannot be countenanced.
James v. Commonwealth, Ky., 482 S.W.2d 92, 94 (1972).
As revealed in the majority opinion, Officer Pinnegar’s report, upon which appellant was entitled to rely, was seriously misleading. It omitted any mention of appellant at the critical location while identifying other suspects as being present. This created a false impression that the report was complete and that the officer did not see appellant at the critical location. This amounted to a half-truth which is by definition half a falsehood. In my view, such conduct is contrary to the spirit of Mounce v. Commonwealth, Ky., 795 S.W.2d 375 (1990), Barnett v. Commonwealth, Ky., 763 S.W.2d 119 (1988), Rolli v. Commonwealth, Ky.App., 678 S.W.2d 800 (1984), and James v. Commonwealth, supra, and to clothe it with judicial approval diminishes respect for the judicial system. In a celebrated statement of principle, this Court articulated the required standard of governmental conduct as follows:
The standards of the market place do not and should not govern the relationship between the government and a citizen. People v. Reagan, 395 Mich. 306, 235 N.W.2d 581, 585 (1975). “Our government is the potent, the omnipresent, teacher. For good or ill, it teaches the whole people by its example.” Olmstead v. United States, 277 U.S. 438, 485, 48 S.Ct. 564, 575, 72 L.Ed. 944, 960 (1928) (Brandéis, J., dissenting). If the government breaks its word, it breeds contempt for integrity and good faith. It destroys the confidence of citizens in the operation of their government and invites them to disregard their obligations.
*310Workman v. Commonwealth, Ky., 580 S.W.2d 206, 207 (1979).
The trial judge who presided over this case was clearly troubled by the incomplete report. He said:
Is there any obligation on the Commonwealth, once they determine that a witness’s written statement differs from what they have learned in communicating with them to reveal that to you [the defendant]? That’s the issue here. He gives a written statement. They [the Commonwealth] learned that his written statement was not complete, at least to this point, and they did not reveal it to you. And that’s the issue.
[[Image here]]
Here’s a man [the police officer] who didn’t say anything about finding the gun until after he had written a statement, until after that became an issue in this case, what kind of credibility do you want to give him.
Despite expressing his misgivings as shown above, the trial judge erred in failing to recognize that RCr 7.24(9) granted him ample authority to correct the error. The failure to make correction as authorized necessitates reversal for a new trial.
For the foregoing reasons, I dissent.
STEPHENS, C.J., and STUMBO, J., join this dissenting opinion.